Exhibit 10.6

LOGO [g54110image.jpg]

TO:    [Name]

August     , 2006

2007-08-09

LONG TERM INCENTIVE (LTI) AWARD

UNDER PERFORMANCE BONUS PLAN

Dear                 :

On August 16, 2006, the Human Resources and Compensation Committee of the Board
of Directors (the “Committee”) authorized an LTI award (the “Award”) to you
under the Corporation’s Performance Bonus Plan, which was approved by the
shareholders of the Corporation on October 26, 2005, so that payments made
hereunder may be qualified as “performance-based compensation” for purposes of
Section 162(m) of the Internal Revenue Code of 1986 and Section 1.162-27 of the
Treasury Regulations promulgated thereunder. Your Award is in the target amount
of                  restricted shares of the Common Stock of the Corporation
(the “Target Amount”). The Award is subject to the following terms and
conditions:

1. The payout under the Award will be determined by comparing the Corporation’s
results to the performance of the Corporation’s peer group listed on attached
Exhibit A (“Peers”) for the measurements indicated below (the “Performance
Measures”) for fiscal years 2007, 2008 and 2009 (the “Performance Period”). The
Target Amount will be weighted as follows for each Performance Measure (each a
“Weighted Target”):

 

Performance Measure

   Weight  

Revenue Growth

   20 %

Earnings Per Share (EPS) Growth

   40 %

Return on Capital (ROC)

   40 %

Revenue growth, EPS and ROC for the Corporation and the Peers shall be
calculated by reference to sales and income from continuing operations.

You will receive a payout of 100% of the Weighted Target for each Performance
Measure if the Corporation ranks in the 55th percentile among the Peers in the
applicable Performance Measure. Percentile rankings above or below the 55th
percentile for the Performance Period among the Peers for any Performance
Measure will result in a lesser or greater payout for each Weighted Target in
accordance with the following table:

 

Percentile Ranking:

   £ 35th       45th       55th       65th       ³ 75th    

Payout %:

     0       50       100       150         200    

For each Performance Measure, the Corporation’s ranking must be above the 35th
percentile among the Peers for the Performance Period in order to receive a
payout for the applicable Weighted Target. The total payout under the Award
(“Payout”) will be determined by adding together the payouts for each of the
Performance Measures.



--------------------------------------------------------------------------------

In light of the impact of the adoption of FAS 123R by the Corporation on July 1,
2005 (which requires the expensing of equity-based compensation), in order to
make a valid Peer comparison when the date of adoption for the Corporation and
any of its Peers is not the same, the calculation of each Performance Measure
for each Peer who has not adopted FAS 123R will be adjusted to include the pro
forma expense for equity-based compensation reported by such Peers in the
footnotes to their published financial statements; provided, however, that if
such pro forma expense is not readily available for all such Peers, then the
calculation of each Performance Measure for the Corporation and each Peer which
has adopted FAS 123R will be adjusted to remove the effect of the expense for
equity-based compensation.

Peers which do not publish stand-alone financial results for the entire
Performance Period as a result of going private, acquisition, or any similar
transaction will be removed from the list of Peers. Peers which merge during the
Performance Period will remain as Peers only if they are the surviving entity of
the merger. Any Peer which has publicly announced the need to restate its
financial statements for any portion of the Performance Period, but has not yet
published such restatement, will be excluded from the Peer comparisons for any
Performance Metric in which its result is better than the Corporation’s result.
Any Peer which has not published financial statements for the entire Performance
Period due to the publicly announced need to restate its financial statements
will be removed from the list of Peers.

2. The Payout earned under the Award will be paid after the end of the
Performance Period.

3. If you retire (at or after age 60, or earlier with the consent of the
Committee), die or become disabled during the Performance Period, you will be
entitled to receive a pro rata share of the Payout ultimately earned during the
Performance Period based upon the number of full calendar quarters worked during
the Performance Period. Termination of employment for any other reason during
the Performance Period will result in forfeiture of your Award.

4. Except as otherwise provided herein, if you are actively employed by the
Corporation at the time of the Payout, you will receive the Payout in the form
of restricted shares of the Common Stock of the Corporation (the “Restricted
Shares”). The Restricted Shares will be subject to the terms and conditions
imposed by the Committee at the time of issuance.

5. You may elect, in accordance with rules established by the Corporation, to
receive your Payout in the form of a credit to your Executive Deferral Plan
(“EDP”) account. If such an election is timely made, you will receive your
Payout in the form of a credit to your EDP account as of July 1, 2009 in an
amount equal to the number of Restricted Shares earned under the Award
multiplied by the closing price of the Corporation’s Common Shares on the New
York Stock Exchange on June 30, 2009 (the “Cash Equivalent”)

6. If you are not an active employee of the Corporation at the time of the
Payout pursuant to the Award, your Payout will be in the form of cash equal to
the Cash Equivalent, unless you have made the EDP election specified in
Section 5.

7. In the event of a “Change in Control of the Company” (as defined in the
Corporation’s Change in Control Severance Agreements), you will receive an
amount in cash under the Award within fifteen (15) days following the date of
the Change in Control equal to the greater of (a) the amount equal to (i) the
Target Amount of Restricted Shares multiplied by (ii) the Stock Price (as
hereinafter defined); or (b) the amount equal to (i) what your Payout in
Restricted Shares would have been had the Corporation’s percentile ranking
against the Peers for each of the Performance Measures during the Performance
Period through the end of the fiscal quarter immediately preceding the date of
the Change in Control continued throughout the Performance Period at the same
level, multiplied by (ii) the Stock Price. As used herein, the “Stock Price”
shall mean the closing price for the Corporation’s shares on the New York Stock
Exchange on July 1, 2006, or on the date of the Change in Control, whichever is
higher.



--------------------------------------------------------------------------------

8. You will receive the Payout in the form described above following
certification of the calculation of the Performance Measures and the Payout by
the Committee at the end of the Performance Period. The Committee retains the
ability to reduce the Payout at its sole discretion. The amount of the Payout is
also subject to the payout limitations set forth in Section 5(c) of the Bonus
Plan.

9. The Award is subject to all terms, conditions and provisions of the Bonus
Plan to the extent not specifically addressed herein. In the event of any
conflict between the terms of the Bonus Plan and the Award, the Bonus Plan shall
prevail.

Please acknowledge receipt of the Award and indicate your agreement with the
terms hereof by signing and returning a copy to me as soon as possible.

Thomas A. Piraino, Jr.

Vice President, General Counsel

    And Secretary

Receipt Acknowledged and Agreed:

 

 

      Date:  

 

                [Name]      



--------------------------------------------------------------------------------

Exhibit A

to

2007-08-09 LONG TERM INCENTIVE (LTI) AWARD

UNDER PERFORMANCE BONUS PLAN

Peers

 

Caterpillar Inc. Cooper Industries, Ltd. Cummins Inc. Danaher Corporation
Deere & Company Dover Corporation Eaton Corporation Emerson Electric Co.
Flowserve Corporation Goodrich Corporation Honeywell International Inc. Illinois
Tool Works Inc. Ingersoll-Rand Company Limited ITT Industries, Inc. Johnson
Controls, Inc. Pall Corporation Rockwell Automation, Inc. SPX Corporation
Textron Inc.